Title: To Thomas Jefferson from Elias Rogers, 4 November 1805
From: Rogers, Elias
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     George Town November 4th
                  
                  I now take this favorable opportunity To write to you about some particular bussiness which I want to settle my ticket which I discarded 12  515 6489 7517 9489 6489. I will be obliged to Mr Tomas Jefferson that I am in this place the Federal City. I would be much obliged to him if he would give me some satisfaction
                  
                     Elias Rogers 
                     
                     Federal City
                  
               